Judgment, Supreme Court, New York County (Judith J. *678Gische, J.), entered on or about April 4, 2012, denying the petition seeking to vacate and annul the Hearing Officer’s award, dated April 8, 2011, which terminated petitioner’s employment with respondent as a tenured school teacher, and granting respondent’s cross motion to dismiss the proceeding brought pursuant to CPLR article 75 and confirm the award, unanimously affirmed, without costs.
Adequate evidence in the record supported the Hearing Officer’s determination that petitioner was guilty of multiple specifications charging her with failure to follow procedures and carry out normal duties, and incompetent and inefficient service during three school years (see Motor Veh. Mfrs. Assn. of U.S. v State of New York, 75 NY2d 175, 186 [1990]). The evidence showed that petitioner was either unwilling or unable to implement suggestions and constructive criticism of her ineffective teaching methods. She also continued to blame others and refused to accept any responsibility for her failure to provide a valid educational experience for her students and deliver consistently effective instruction.
Under the circumstances, the penalty of termination does not shock our sense of fairness (Lackow v Department of Educ. [or “Board”] of City of N.Y., 51 AD3d 563, 569 [1st Dept 2008]).
We have considered petitioner’s remaining contentions and find them unavailing.
Concur—Acosta, J.E, Moskowitz, Renwick, Freedman and Clark, JJ.